WARD, Circuit Judge.
The petition for removal alleges that the plaintiff is a citizen of the state of New York, that the petitioner is a citizen and resident of the state of Massachusetts, and that the other defendants who have been served with process are citizens of Delaware and New Jersey. The only ground suggested for removal is that the controversy is wholly between citizens of different states. As all the defendants have not joined in the petition for removal, the cause must be remanded.
The petitioner contends that the practice in this circuit is to permit one defendant to remove, and cites Mutual Life Insurance Co. v. Champlin, 21 Fed. 85, and Garner v. Second National Bank, 66 Fed. 369. These were cases where a separable contest existed between the plaintiff and one or more of the defendants, which could be fully determined as between them. No such ground is relied upon in the petition, nor is any separable controversy specified. Smith v. Horton, 7 Fed. 270; Sharkey v. Mill Co., 93 Fed. 425; Gates Iron Works v. J. E. Pepper Co., 98 Fed. 449.
Motion granted.